Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 45-49, 52-56, and 59-68 are allowed.
Claims 45, 54 and 61 are independent.
Claims 1-44, 50-51 and 57-58 are cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email (see attached) from Nick Beaulieu on 5/13/2022.
The application’s claims have been amended as follows: 

1.-44. (Cancelled)

45. (Currently Amended) A method implemented by a terminal, comprising: 
	displaying a first lock screen or maintaining a screen-off state;
	receiving first information of a first application, second information of a second application, and third information of the first application, wherein the first application and the second application are different applications; 
	displaying a second lock screen, wherein the second lock screen displays a first control, a second control, a third control, a first fingerprint icon corresponding to the first control and the third control, and a second fingerprint icon corresponding to the second control, wherein the first control prompts that first content of the first information is hidden, wherein the second control prompts that second content of the second information is hidden, [[and]] wherein the third control prompts that third content of the third information is hidden, wherein the first fingerprint icon at least partially overlaps the first control and the third control, and wherein the second fingerprint icon at least partially overlaps the second control; 
	receiving a first operation of a user on the first fingerprint icon, wherein the first operation instructs the terminal to display the first content and the third content;
	collecting, in response to the first operation, first fingerprint information of the user by using a first fingerprint sensor corresponding to the first fingerprint icon, wherein the first fingerprint sensor is disposed on a touchscreen of the terminal; 
	performing a first verification on the first fingerprint information; 
	displaying, in response to the first fingerprint information being successfully verified, a third lock screen, wherein the third lock screen displays the first content in the first control and displays the third content in the third control; 
receiving a second operation of the user on the second fingerprint icon, wherein the second operation instructs the terminal to display the second content;
collecting, in response to the second operation, second fingerprint information of the user by using a second fingerprint sensor corresponding to the second fingerprint icon, wherein the second fingerprint sensor is disposed on the touchscreen; 
performing a second verification on the second fingerprint information; and
displaying, in response to the second verification being successfully verified, a fourth lock screen, wherein the fourth lock screen displays the second content in the second control.

46. (Previously Presented) The method of claim 45, wherein prompting that the first content is hidden further comprises either:
	the first control displays a preset content instead of the first content, wherein the preset content is different from the first content; or
	the first control displays prompt information to prompt that the first content is hidden.

47. (Previously Presented) The method of claim 45, wherein before displaying the second lock screen, the method further comprises determining, based on the first information, that the first information meets a preset condition, and wherein the preset condition is one or more of:
	the first information is pushed by a preset application;
	a sending party of the first information is a preset contact;
	the first information is received within a preset time period; or
	the first information is received at a preset location.

48. (Previously Presented) The method of claim 45, wherein a first display location of the first fingerprint icon partially overlaps a second display location of the first control, wherein the first fingerprint sensor is disposed at the first display location, wherein the first operation is received at the first display location, and wherein the first fingerprint information is collected by using the first fingerprint sensor at the first display location.

49. (Previously Presented) The method of claim 48, wherein a third display location of the second fingerprint icon partially overlaps a fourth display location of the second control, and wherein the second fingerprint sensor is disposed at the third display location.

50.-51. (Cancelled) 

52. (Previously Presented) The method of claim 45, wherein the first display location partially overlaps a fifth display location of the third control. 

53. (Previously Presented) The method of claim 45, wherein the first content comprises: 
	at least one of a sender name, a sender number, or message content of the first information when the first information is a short message service (SMS) message or information received by an instant messaging application; and
	a caller name or a caller number of a missed call when the first information is a missed call notification.

54. (Currently Amended) A graphical user interface (GUI) stored in an electronic device, wherein the electronic device comprises a touchscreen, and wherein the GUI is configured to:
	display a first lock screen on the touchscreen;
	display a second lock screen on the touchscreen in response to the electronic device receiving first information of a first application, second information of a second application, and third information of a third application, wherein the first application and the second application are different applications, wherein the second lock screen comprises a first control, a second control, a third control, a first fingerprint icon corresponding to the first control and the third control, and a second fingerprint icon corresponding to the second control, wherein the first control prompts that first content of the first information is hidden, wherein the second control prompts that second content of the second information is hidden, [[and]] wherein the third control prompts that third content of the third information is hidden, wherein the first fingerprint icon at least partially overlaps the first control and the third control, and wherein the second fingerprint icon at least partially overlaps the second control; 
	display a third lock screen on the touchscreen in response to the electronic device receiving a first operation of a user on the first fingerprint icon and a first verification on first fingerprint information collected by the electronic device based on the first operation succeeding, wherein the third lock screen displays the first content in the first control and displays the third content in the third control, and wherein the first operation instructs the electronic device to display the first content and the third content; and 
display a fourth lock screen on the touchscreen in response to the electronic device receiving a second operation of the user on the second fingerprint icon and a second verification on second fingerprint information collected by the electronic device based on the second operation succeeding, wherein the fourth lock screen displays the second content in the second control, and wherein the second operation instructs the electronic device to display the second content.

55. (Previously Presented) The GUI of claim 54, wherein a first display location of the first fingerprint icon partially overlaps a second display location of the first control, and wherein a first fingerprint sensor is disposed at the first display location.

56. (Previously Presented) The GUI of claim 55, wherein a third display location of the second fingerprint icon partially overlaps a fourth display location of the second control, and wherein a second fingerprint sensor is disposed at the third display location.

57.-58. (Cancelled) 

59. (Previously Presented) The GUI of claim 55, wherein the first display location partially overlaps a fifth display location of the third control. 

60. (Previously Presented) The GUI of claim 54, wherein the first content comprises:
	at least one of a sender name, a sender number, or message content of the first information when the first information is a short message service (SMS) message or information received by an instant messaging application; and
	a caller name or a caller number of a missed call when the first information is a missed call notification.

61. (Currently Amended) A terminal comprising: 
	a touchscreen;
	a first fingerprint sensor; and
	a processor coupled to the touchscreen and the first fingerprint sensor and configured to:
	display a first lock screen or maintain a screen-off state;
	receive first information of a first application, second information of a second application, and third information of the first application, wherein the first application and the second application are different applications; 
	display a second lock screen, wherein the second lock screen displays a first control, a second control, a third control, a first fingerprint icon corresponding to the first control and a second fingerprint icon corresponding to the second control, wherein the first control prompts that first content of the first information is hidden, wherein the second control prompts that second content of the second information is hidden, [[and]] wherein the third control prompts that third content of the third information is hidden, wherein the first fingerprint icon at least partially overlaps the first control and the third control, and wherein the second fingerprint icon at least partially overlaps the second control; 
	receive a first operation of a user on the first fingerprint icon, wherein the first operation instructs the terminal to display the first content and the third content;
	collect, in response to the first operation, first fingerprint information of the user by using the first fingerprint sensor corresponding to the first fingerprint icon; 
	perform a first verification on the first fingerprint information; and
	display, in response to the first fingerprint information being successfully verified, a third lock screen, wherein the third lock screen displays the first content in the first control and displays the third content in the third control; 
receive a second operation of the user on the second fingerprint icon, wherein the second operation instructs the terminal to display the second content;
collect, in response to the second operation, second fingerprint information of the user by using a second fingerprint sensor corresponding to the second fingerprint icon, wherein the second fingerprint sensor is disposed on the touchscreen; 
perform a second verification on the second fingerprint information; and
display, in response to the second fingerprint information being successfully verified, a fourth lock screen, wherein the fourth lock screen displays the second content in the second control.

62. (Previously Presented) The terminal of claim 61, wherein prompting that the first content is hidden further comprises: 
	the first control displays a preset content instead of the first content, wherein the preset content is different from the first content; or 
	the first control displays prompt information to prompt that the first content is hidden.

63. (Previously Presented) The terminal of claim 61, wherein the processor is further configured to determine, based on the first information, that the first information meets a preset condition, and wherein the preset condition is one or more of: 
	the first information is pushed by a preset application; 
	a sending party of the first information is a preset contact; 
	the first information is received within a preset time period; or 
	the first information is received at a preset location.

64. (Previously Presented) The terminal of claim 61, wherein a first display location of the first fingerprint icon partially overlaps a second display location of the first control, wherein the first fingerprint sensor is disposed at the first display location, wherein the first operation is received at the first display location, and wherein the first fingerprint information is collected by using the first fingerprint sensor at the first display location.

65. (Previously Presented) The method of claim 45, wherein before displaying the second lock screen, the method further comprises determining, based on the first information, that the first information meets a preset condition, and wherein the preset condition comprises that the first information is pushed by a preset application.

66. (Previously Presented) The method of claim 45, wherein before displaying the second lock screen, the method further comprises determining, based on the first information, that the first information meets a preset condition, and wherein the preset condition comprises that a sending party of the first information is a preset contact.

67. (Previously Presented) The method of claim 45, wherein before displaying the second lock screen, the method further comprises determining, based on the first information, that the first information meets a preset condition, and wherein the preset condition comprises that the first information is received within a preset time period.

68. (Previously Presented) The method of claim 45, wherein before displaying the second lock screen, the method further comprises determining, based on the first information, that the first information meets a preset condition, and wherein the preset condition comprises that the first information is received at a preset location.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see Arguments, Pgs 12-25 , filed 4/13/2022, and/or claim amendments (as presented on 4/13/2022 and/or in the examiner’s amendment below) with respect to Claim Objections, Double Patenting Rejections, and/or 103 rejections have been fully considered and are persuasive, and/or have otherwise been amended to overcome the objections/rejections.  The abovementioned objections/rejections of claims 45-49, 52-56, and 59-64 have been withdrawn. 
Further concerning Independent Claim 45, the closest prior art, Han; Byron et al. (hereinafter Han – US 20150074615 A1), teaches receiving multiple redacted and/or unredacted notifications during a locked screen and after presenting a single [valid] fingerprint sample to a fingerprint scanner, unredacted [unhiding] multiple of the redacted notification and displaying them unredacted on the lock screen (see at least ¶ 546 and fig. 20H). Nevertheless, Han doesn’t disclose the concepts of claim 45, as a whole, to include the overlapping of the fingerprint icon on multiple notifications to prompt a un-redacting of the multiple notifications, and then displaying such in the lock screen. In other words, Han fails to teach all of the limitations of claim 45, as a whole, to include:
displaying a second lock screen, wherein the second lock screen displays a first control, a second control, a third control, a first fingerprint icon corresponding to the first control and the third control, and a second fingerprint icon corresponding to the second control, wherein the first control prompts that first content of the first information is hidden, wherein the second control prompts that second content of the second information is hidden, wherein the third control prompts that third content of the third information is hidden, wherein the first fingerprint icon at least partially overlaps the first control and the third control, and wherein the second fingerprint icon at least partially overlaps the second control;
receiving a first operation of a user on the first fingerprint icon, wherein the first operation instructs the terminal to display the first content and the third content;
collecting, in response to the first operation, first fingerprint information of the user by using a first fingerprint sensor corresponding to the first fingerprint icon, wherein the first fingerprint sensor is disposed on a touchscreen of the terminal; 
performing a first verification on the first fingerprint information; 
displaying, in response to the first fingerprint information being successfully verified, a third lock screen, wherein the third lock screen displays the first content in the first control and displays the third content in the third control;
Independent Claims 54 and 61 are directed to a graphical user interface and terminal, respectively, for accomplishing the functions in the method of claim 45, and are allowable at least for the same reason(s) as claim 45.
Claims 46-49, 52-53, 55-56, 59-60, and 62-68 depend on one of the independent claims mentioned above, and are allowed at least for the same reason(s) provided above for the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL S MERCADO whose telephone number is (408)918-7537. The examiner can normally be reached Mon-Fri 8am-5pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L. Bashore can be reached on (571) 272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gabriel Mercado/           Examiner, Art Unit 2175                                                                                                                                                                                             


/DANIEL RODRIGUEZ/           Primary Examiner, Art Unit 2175